DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with So Ra Ko Reg No 78,802 on 12/13/2021.
The application has been amended as follows: 

1.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, to:
receive, at the device, an instruction to generate a shortcut associated with a rich communication services (RCS) messaging session,
wherein the RCS messaging session is associated with a RCS application;
generate, at the device, based on receiving the instruction, a snapshot of the RCS messaging session, 
wherein the snapshot is associated with a position within the RCS messaging session at a point in time;
transmit, by the device, based on generating the snapshot of the RCS messaging session, the snapshot of the RCS messaging session to an application server;
receive, after generating the snapshot of the RCS messaging session, additional information associated with the RCS messaging session; 
transmit, to the application server and based on receiving the additional information, the additional information and an instruction to store the additional information in the snapshot of the RCS messaging session;
generate, at the device, based on transmitting the snapshot of the RCS messaging session to the application server, the shortcut associated with the RCS messaging session,
wherein the shortcut associated with the RCS messaging session is linked to the snapshot of the RCS messaging session, and
wherein the shortcut associated with the RCS messaging session allows access to the snapshot of the RCS messaging session to resume the RCS messaging session from the snapshot of the RCS messaging session, and
wherein resuming the RCS messaging session from the snapshot of the RCS messaging session comprises:
launching the RCS application, and
displaying, in the RCS messaging session, information included in the snapshot of the RCS messaging session when the snapshot of the RCS messaging session was generated at the position within the RCS messaging session at the point in time prior to subsequent information being displayed in the RCS messaging session; and
display, on a home screen or lock screen of a display of the device, the shortcut associated with the RCS messaging session.


5.	(Canceled Herein) 

1, wherein the additional information associated with the RCS messaging session includes at least one of:
information identifying one or more messages that were transmitted in the RCS messaging session after the snapshot of the RCS messaging session was generated,
information identifying a time stamp associated with the one or more messages that were transmitted in the RCS messaging session after the snapshot of the RCS messaging session was generated, or
information identifying one or more additional attachments that were transmitted in the RCS messaging session after the snapshot of the RCS messaging session was generated.

7.	(Currently Amended) The device of claim 1, wherein the one or more processors are further to:
receive other additional information associated with the RCS messaging session;
receive another instruction to generate another shortcut associated with the RCS messaging session;
generate, based on receiving the other instruction, an updated snapshot of the RCS messaging session,
wherein the updated snapshot of the RCS messaging session includes:
information included in the snapshot of the RCS messaging session, and
the other additional information associated with the RCS messaging session;
transmit, based on generating the updated snapshot of the RCS messaging session, the updated snapshot of the RCS messaging session to the application server associated with the RCS application; and
link, based on transmitting the snapshot of the RCS messaging session to the application server, the shortcut associated with the RCS messaging session to the updated snapshot of the RCS messaging session. 


one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
receive, at the device, an instruction to generate a shortcut associated with a rich communication services (RCS) messaging session,
wherein the RCS messaging session is associated with a RCS application, and
wherein the RCS messaging session is associated with a user and a chatbot;
generate, at the device and based on receiving the instruction, a snapshot of the RCS messaging session, 
wherein the snapshot is associated with a position within the RCS messaging session at a point in time;
transmit, by the device and based on generating the snapshot of the RCS messaging session, the snapshot of the RCS messaging session to an application server;
receive, after generating the snapshot of the RCS messaging session, additional information associated with the RCS messaging session; 
transmit, to the application server and based on receiving the additional information, the additional information and an instruction to store the additional information in the snapshot of the RCS messaging session;
generate, at the device and based on transmitting the snapshot of the RCS messaging session to the application server, the shortcut associated with the RCS messaging session,
wherein the shortcut associated with the RCS messaging session is linked to the snapshot of the RCS messaging session, and
wherein the shortcut associated with the RCS messaging session allows access to the snapshot of the RCS messaging session to resume the RCS messaging session from the snapshot of the RCS messaging session, and

launch the RCS application, and
display, in the RCS messaging session, information included in the snapshot of the RCS messaging session when the snapshot of the RCS messaging session was generated at the position within the RCS messaging session at the point in time prior to subsequent information being displayed in the RCS messaging session; and
display, on a home screen or lock screen of a display of the device, the shortcut associated with the RCS messaging session.

11.	(Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive, after generating the snapshot of the RCS messaging session, other additional information associated with the RCS messaging session,
wherein the other additional information associated with the RCS messaging session is received while the RCS messaging session is idle; and
based on receiving the other additional information:
transmit, to the application server, the other additional information and an instruction to store the other additional information in the snapshot of the RCS messaging session.

13.	(Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive other additional information associated with the RCS messaging session;

generate, based on receiving the other instruction, an updated snapshot of the RCS messaging session,
wherein the updated snapshot of the RCS messaging session includes:
information included in the snapshot of the RCS messaging session, and
the other additional information associated with the RCS messaging session;
transmit, based on generating the updated snapshot of the RCS messaging session, the updated snapshot of the RCS messaging session to the application server associated with the RCS application; and
link, based on transmitting the snapshot of the RCS messaging session to the application server, the shortcut associated with the RCS messaging session to the updated snapshot of the RCS messaging session. 

14.	(Currently Amended) The non-transitory computer-readable medium of claim 13, wherein the other additional information associated with the RCS messaging session includes at least one of:
information identifying an additional message that transmitted in the RCS messaging session after the snapshot of the RCS messaging session was generated,
information identifying an additional time stamp associated with the additional message, 
information identifying an additional attachment that transmitted in the RCS messaging session after the snapshot of the RCS messaging session was generated, or
information identifying an additional image that transmitted in the RCS messaging session after the snapshot of the RCS messaging session was generated.

15.	(Currently Amended) A method, comprising:

wherein the RCS messaging session is associated with a RCS application,
wherein the RCS messaging session is further associated with another application included on the device, and
wherein the RCS messaging session is associated with a user and a chatbot;
generating, by the device and based on receiving the instruction, a snapshot of the RCS messaging session,
wherein the snapshot is associated with a position within the RCS messaging session at a point in time;
transmitting, by the device and based on generating the snapshot of the RCS messaging session, the snapshot of the RCS messaging session to an application server;
receiving, by the device and after generating the snapshot of the RCS messaging session, additional information associated with the RCS messaging session; 
transmit, by the device, to the application server, and based on receiving the additional information, the additional information and an instruction to store the additional information in the snapshot of the RCS messaging session;
generating, by the device and based on transmitting the snapshot of the RCS messaging session to the application server, the shortcut associated with the RCS messaging session,
wherein the shortcut associated with the RCS messaging session is linked to the snapshot of the RCS messaging session, and
wherein the shortcut associated with the RCS messaging session allows access to the snapshot of the RCS messaging session to resume the RCS messaging session from the snapshot of the RCS messaging session, and

launch the RCS application, and
display, in the RCS messaging session, information included in the snapshot of the RCS messaging session when the snapshot of the RCS messaging session was generated at the position within the RCS messaging session at the point in time prior to subsequent information being displayed in the RCS messaging session; and
displaying, on a home screen or lock screen of a display of the device, the shortcut associated with the RCS messaging session.

18.	(Currently Amended) The method of claim 15, further comprising: 
receiving, after generating the snapshot of the RCS messaging session, other additional information associated with the RCS messaging session,
wherein the other additional information associated with the RCS messaging session is received while the RCS messaging session is idle; and
based on receiving the additional information:
transmitting, to the application server, the other additional information and an instruction to store the other additional information in the snapshot of the RCS messaging session, and
displaying, on the display of the device, a notification associated with the other additional information.

20.	(Currently Amended) The method of claim 15, further comprising:
receiving, while the RCS messaging session is active, other additional information associated with the RCS messaging session;

generating, based on receiving the other instruction, an updated snapshot of the RCS messaging session,
wherein the updated snapshot of the RCS messaging session includes:
information included in the snapshot of the RCS messaging session, and
the other additional information associated with the RCS messaging session;
transmitting, based on generating the updated snapshot of the RCS messaging session, the updated snapshot of the RCS messaging session to the application server associated with the RCS application; and
linking, based on transmitting the snapshot of the RCS messaging session to the application server, the shortcut associated with the RCS messaging session to the updated snapshot of the RCS messaging session. 

21.	(New) The device of claim 1, wherein the one or more processors are further to:
receive another instruction to generate another shortcut associated with the RCS messaging session; and
generate, based on receiving the other instruction, an updated snapshot of the RCS messaging session,
wherein the updated snapshot of the RCS messaging session includes:
information included in the snapshot of the RCS messaging session, and
the additional information associated with the RCS messaging session.

Allowable Subject Matter
Claims 1-4, 6-7, 8-20, and 21 renumbered 1-4, 5-6, 8-20, and 7 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims have been amended to include “wherein the snapshot is associated with a position within the RCS messaging session at a point in time” “receive, after generating the snapshot of the RCS messaging session, additional information associated with the RCS messaging session; transmit, to the application server and based on receiving the additional information, the additional information and an instruction to store the additional information in the snapshot of the RCS messaging session” and “displaying, in the RCS messaging session, information included in the snapshot of the RCS messaging session when the snapshot of the RCS messaging session was generated at the position within the RCS messaging session at the point in time prior to subsequent information being displayed in the RCS messaging session” 
The claims now require as a whole, for a RCS session the creation of a snapshot of the conversation, specifying a particular portion of the session.  This snapshot of the RCS session is then sent to a server, and is updated with more information from the same session, and appended to the snapshot of the session.  The local device then creates a shortcut to the remote snapshot of the RCS session, which includes the portion of interest, as well as additional messaging that comes after that portion, and displays the shortcut on the device.  This shortcut is then used to access the remote snapshot of the RCS session, such that a user may resume communications via the shortcut, thereby causing an opening of the application that would allow for this continued conversation, as well as displaying the point of interest at the particular point in time that the original snapshot was created for, rather than any of additional information/messages that were stored after the original creation of the snapshot.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/               Examiner, Art Unit 2453                                                                                                                                                                                         
/Hitesh Patel/             Primary Examiner, Art Unit 2419                                                                                                                                                                                           
12/17/21